DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 06/08/2021 has been entered and considered. Upon entering claim 1 has been amended, claim 3 has been canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2018/0184868), in view of Park et al. (US 2017/0265703), and further in view of Ham et al. (US 2012/0158915).
Regarding claim 1, Han discloses a method for charging an energy storage device [110, Fig. 1] for use in a cleaning appliance [robot cleaner 100 @ Fig. 1, par 0058], the energy storage device having a state of charge (SOC) [see Fig. 2, par 0069-0071], the method comprising the following steps: determining an energy required by the cleaning appliance for a predetermined cleaning run using a created cleaning route of the cleaning appliance [par 0050, 0053-0054]; reading an energy demand signal representative of the energy required by the cleaning appliance for the predetermined cleaning run [par 0072-0073]; and outputting a charging signal using the energy demand signal, the charging signal causing the energy storage device to be charged as a function of the energy required by the cleaning appliance for the predetermined cleaning run to an SOC less than a maximum SOC of the energy storage device [par 0075, 0078 (after 60 minutes cleaning operation from fully charging battery, time for charging battery, and the charging battery for 35 minutes (charge capacity around 60%, it less than a maximum charge capacity (100%) see Figs. 2, 3b)].  
Han does not explicitly disclose in advance of the cleaning appliance performing a predetermined cleaning run; and a stored cleaning schedule of the cleaning appliance.
Park teaches a robot cleaner [200, Figs. 1-4] includes a controller [230], storage [240], power source 250 and a communicator [220], the communicator 220. The robot cleaner [200] may be to set and edit a cleaning schedule, e.g., priority of cleaning area,  The storage [240] may store the cleaning history data, and the cleaning history data may be updated periodically or a periodically. The storage [240] may store the map or the cleaning schedule transmitted from the terminal device [100a, par 0247-0250]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Park in order to provide more convenient to user with time and date is set to robot cleaner for cleaning the house.
The combination of Han and Park does not explicitly disclose in advance of the cleaning appliance performing a predetermined cleaning run.
Ham teaches a cleaner 200 [Fig. 2] includes a network interface unit 210, a controller 220, a storage unit 240 and an internal information collector 230, the controller 220 may set up cleaning or charging schedules of the cleaner 110 considering both the external and internal conditions information. The controller 220 uses the normalized information to set up operating schedules of the cleaner 110. Furthermore, the controller 110 may store the received information as normalized information values in the storage unit 240, and may store the established operating schedules in the storage unit 240. The storage unit 240 stores a program and data required for performing the method of controlling operations of the cleaner 110, namely, the method of scheduling operations of the cleaner 110. The program may be loaded into and operated by the controller 220. The data includes the received internal and external conditions information according to the embodiment of the present disclosure, and may include the existing operating schedules, i.e., cleaning and charging schedules of the 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Ham into that of the combination of Han and Park in order to set up a cleaning schedule or charging schedule based on the external and internal conditions information.
Regarding claim 2, the combination including Han further discloses wherein the outputting step is terminated as soon as the energy required has been charged into the energy storage device [par 0058].  
Regarding claim 5, the combination including Park further discloses wherein in the reading step, a time signal representative of a cleaning time of the predetermined cleaning run is read in, the outputting step being performed using the time signal [par 0306-0038, see Figs. 33b and 39].  
Regarding claim 6, the combination including Han further discloses a step of receiving a charging time signal representative of a determined charging time for charging the required energy, the outputting step being performed using the charging time signal [see Figs. 3-6, par 0074-0128].
Regarding claim 7, the combination including Park further discloses a storing step in which a cleaning time and/or cleaning route representative of the predetermined cleaning run are/is stored in a cleaning schedule [see figs. 27-40, par 0238-0300].  
Regarding claim 8, the combination including Han discloses a device [processor 120, Fig. 7] configured to control and/or perform the steps of the method according to claim 1 in corresponding units [par 0049-0067 of Han].  
Regarding claim 9, the combination of Han and Park discloses a cleaning appliance [par 0009, 0048 of Han; Figs 1-3, par 0101-102 of Park] comprising the device.  
Regarding claim 10, the combination of Han and Park discloses a computer program product comprising program code for performing the method according to claim 1 when the computer program product is executed on a device [par 0031, 0135, 0152-0153, 0159-0160 of Han; par 0146-0147 of Park].  
Regarding claim 11, the combination of Han and Park discloses wherein the cleaning appliance comprises a robot vacuum cleaner [par 0009, 0048 of Han, par 0101-102 of Park].
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. Applicant argues that Han does not disclose the charging signal causing the energy storage device to be charged as a function of the energy required by the cleaning appliance for the predetermined cleaning run to an SOC less than a maximum SOC of the energy storage device. Examiner respectfully does not agree because Han clearly discloses in Fig. 2 and 3b: after 60 minutes cleaning operation from fully charging battery 100% (180 minutes), time for charging battery, and the charging battery for 35 minutes (charge capacity around 60%, it less than a maximum charge .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836